Citation Nr: 0820661	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left shoulder 
condition as secondary to right shoulder tendonitis.

2. Whether a higher combined rating is warranted for the 
veteran's service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran retired from active duty in April 1972 after over 
20 years of service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veteran Affairs (VA), which among other issues, 
denied service connection for a left shoulder condition. The 
veteran in his notice of disagreement with the aforementioned 
rating decision also appealed the combined 60 percent 
service- connected disability rating.


FINDINGS OF FACT

1. A left shoulder disability is not shown by competent 
medical evidence to have a nexus to service, or to a service 
connected disorder.

2. The veteran's service-connected disabilities equate to a 
60 percent rating upon application of the Combined Rating 
Table.


CONCLUSIONS OF LAW

1. A left shoulder disorder was not incurred in or aggravated 
by active military service, and it is not related to a 
service connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2007).

2. The RO properly calculated the combined schedular rating 
for all service-connected disabilities and the veteran is not 
entitled to a higher combined rating by operation of law. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.25, 
4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in December 2004 and May 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated in a September 
2006 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  Hence, the evidence of record, including that 
discussed above, rebuts any suggestion that the appellant was 
prejudiced by VA' failure to provide full and complete notice 
prior to the rating decision at issue.  Further, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

I. Service connection for a left shoulder disorder as 
secondary to the service connected right shoulder disorder.

In order to establish entitlement to service connection for 
the claimed disorder, there must be medical evidence of 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Service connection may also be granted where a disability is 
proximately due to or the result of an already service- 
connected disability. 38 C.F.R. § 3.310. Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder. Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran alleges that his left shoulder disorder is 
secondary to his service connected right shoulder disorder.

The service medical records do not reveal any complaints or 
treatment for a left shoulder disorder; neither does the 
October 1971 retirement physical examination diagnose any 
left shoulder disability.  There is a December 1961 record 
regarding a complaint of pain in the left pectoral/shoulder 
region, however, a shoulder disorder was not diagnosed. 

At a March 2005 fee based VA examination, the examiner noted 
a long history of right shoulder pain diagnosed as right 
shoulder tendonitis in 1968.  The veteran underwent a 
subacromial decompression in 1999.  It was noted that in 2001 
his left shoulder began hurting.  He underwent a left rotator 
cuff repair in February 2001, and again in September 2003.  
Following examination the examiner diagnosed bilateral 
rotator cuff tears which were irrepairable.  He did not offer 
any nexus opinion or indicate any direct causal relation 
between the left shoulder condition and the right shoulder 
disorder.

Notwithstanding the veteran's assertion of having a left 
shoulder disorder as a result of service or his service 
connected right shoulder disorder, the medical records do not 
support his assertions. In fact there are no records of 
complaints or treatment for a left shoulder conditions until 
approximately 2001, almost 30 years after service. Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his left shoulder 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record is devoid of any medical opinion which relates a 
current left shoulder disorder to service or to any event 
therein.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted for this 
condition. 

With respect to any claim of entitlement to service 
connection secondary to a right shoulder disorder, the record 
does not include any medical opinions concluding that it 
would be likely that the left shoulder condition could be 
attributed to the veteran's right shoulder disorder.  Given 
this evidentiary picture, the evidence preponderates against 
finding that a left shoulder disorder was proximately due to 
or the result of a now service-connected right shoulder 
disability.

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection, the claim is denied

As the preponderance of the evidence is against entitlement 
to service connection the benefit of the doubt doctrine is 
not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Whether a higher combined rating is warranted.

The veteran asserts that he is entitled to a combined 70 
percent rating for all his service connected disabilities. He 
believes the RO miscalculated what his combined rating should 
be. The Board finds against this claim.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  The veteran received a copy of the ratings table in 
the supplemental statement of the case mailed to him in 
August 2006. Table I, Combined Ratings Table, results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity. 

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I. 
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate. The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two. This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward. Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability. Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent. If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities. The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity). The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward. Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent. This 76 
will be combined with 20 and the combined value for the three 
is 81 percent. This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent. The same 
procedure will be employed when there are four or more 
disabilities.  38 C.F.R. § 4.25.

Analysis 

The Board has determined the veteran's combined rating by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's compensably evaluated service-connected 
disorders, as follows:

30 percent (degenerative arthritis, 
cervical spine) combined with 20 percent 
(bilateral hearing loss) = 44 percent 
combined value; then, 44 percent combined 
with 10 percent (tendonitis, right 
shoulder) = 50 percent combined value; 
then, 50 percent combined with 10 percent 
(tinnitus) = 55 percent combined value 
(or 60 percent, rounded up).

The Board appreciates the veteran's confusion over the 
calculation of his combined schedular rating. However, as 
shown, the computation of the combined schedular rating does 
not operate by way of simply adding all separate disability 
percentages. There is an important distinction between adding 
percentages together and combining percentages together using 
the ratings table. The ratings table is employed to obtain an 
evaluation reflects the "efficiency" of the veteran as 
affected first by the most disabling condition followed by 
less disabling conditions in descending order.

As shown, the RO's calculation of the veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law. Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for a left shoulder condition as secondary 
to service connected right shoulder tendonitis is denied.

A combined service connected disability evaluation in excess 
of 60 percent is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


